The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 02:45 PM August 24, 2020




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION, CANTON

----------------------------------------------------------x
In re:                                                    :   Case No. 20-61308
                                                          :
A.R.M. OPCO, INC.                                         :   Chapter 11
                                                          :
                  Debtor and                              :   Judge Russ Kendig
                  Debtor-in-Possession.                   :
                                                          :
(Employer Tax I.D. No. XX-XXXXXXX)                        :
----------------------------------------------------------x

                        ORDER CONFIRMING THE
         ADMINISTRATIVE EXPENSE PRIORITY STATUS OF DEBTOR’S
       UNDISPUTED OBLIGATIONS TO SUPPLIERS FOR THE POSTPETITION
           DELIVERY OF GOODS AND PROVISION OF SERVICES AND
       FOR AUTHORITY TO PAY PREPETITION ADMINISTRATIVE CLAIMS
                     PURSUANT TO 11 U.S.C. § 503(B)(9)

        Before the Court is the Motion of Debtor for an Order Confirming the Administrative

Expense Priority Status of Debtor’s Undisputed Obligations to Suppliers for the Postpetition

Delivery of Goods and Provision of Services and for Authority to Pay Prepetition Administrative

Claims Pursuant to § 503(b)(9) (the “Motion”) filed by the above-captioned debtor and debtor in

possession (the “Debtor”); the Court having reviewed the Motion and having heard the statements




 20-61308-rk        Doc 39       FILED 08/24/20          ENTERED 08/24/20 14:47:55        Page 1 of 4
of counsel regarding the relief requested in the Motion at a hearing before the Court (the

“Hearing”); the Court finding that: (a) the Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1334 and reference from the District Court for the Northern District of Ohio pursuant to

28 U.S.C. § 157; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and (c) notice of

the Motion and the Hearing was sufficient under the circumstances; and the Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein;

       IT IS HEREBY ORDERED THAT:

      1.         The Motion shall be, and hereby is, GRANTED.

      2.         Capitalized terms not otherwise defined herein have the meanings given to them

in the Motion.

      3.         The Debtor’s undisputed obligations to Suppliers arising from the postpetition

delivery of goods accepted by the Debtor and the postpetition provision of services to the Debtor

at its request, including any goods and services provided to the Debtor pursuant to the Outstanding

Orders, are hereby granted administrative expense priority status pursuant to section 503(b)(1)(A)

of the Bankruptcy Code.

      4.         The Debtor’s undisputed obligations to Suppliers arising from the prepetition

delivery of goods in the ordinary course of the Debtor’s business within twenty (20) days of the

Petition Date, which Suppliers are the holders of administrative claims allowable pursuant to §

503(b)(9) are hereby granted administrative expense priority.

      5.         The Debtor is authorized but not directed to pay its undisputed obligations to

Suppliers that are entitled to administrative expense priority in accordance with paragraphs 3 and

4 above in the ordinary course of the Debtors’ business, pursuant to section 363(c) of the




 20-61308-rk       Doc 39    FILED 08/24/20      ENTERED 08/24/20 14:47:55            Page 2 of 4
Bankruptcy Code; provided however, that holders of pre-petition claims must keep the Debtor on

that same credit terms as on the Petition Date so long as the Debtor timely pays all post-petition

invoices to such creditor.

      6.       Nothing in the Motion shall be deemed a request for authority to assume, and

nothing in this Order shall be deemed an authorization to assume, any executory contract or

unexpired lease, pursuant to section 365 of the Bankruptcy Code. Likewise, nothing in the Motion

or this Order shall be deemed to modify or waive any of the Debtor’s rights with respect to goods

and services requested or received from the Suppliers, including the Debtor’s rights to: (a) cancel

a purchase order (including any Outstanding Order); (b) decline the acceptance of goods and

services; (c) return any defective, nonconforming, or unacceptable goods; or (d) contest the amount

of any invoice or claim.


                                               ###
PREPARED BY:

Anthony J. DeGirolamo (0059265)
3930 Fulton Dr. NW, Ste. 100B
Canton, Ohio 44718
Telephone: (330) 305-9700
Facsimile: (330) 305-9713
E-mail: tony@ajdlaw7-11.com

PROPOSED COUNSEL FOR THE
DEBTOR AND DEBTOR IN POSSESSION




 20-61308-rk     Doc 39      FILED 08/24/20     ENTERED 08/24/20 14:47:55            Page 3 of 4
                               CERTIFICATE OF SERVICE

      I hereby certify that on August __, 2020, a copy of the foregoing Order was electronically
transmitted via the Court’s CM/ECF system to those listed on the Court’s Electronic Mail Notice
list:

      W. David Arnold darnold@rcolaw.com
      Anthony J. DeGirolamo tony@ajdlaw7-11.com, amber@ajdlaw7-
       11.com;G23630@notify.cincompass.com
      United States Trustee (Registered address)@usdoj.gov
      Kate M. Bradley ust44 kate.m.bradley@usdoj.gov


                                                           Deputy Clerk

   The undersigned hereby certifies that a copy of the foregoing Order was served via regular
U.S. Mail, postage prepaid, upon those listed below, this ____ day of August, 2020.


                                                           Deputy Clerk




20-61308-rk     Doc 39     FILED 08/24/20      ENTERED 08/24/20 14:47:55          Page 4 of 4
